Citation Nr: 1518481	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  06-30 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected allergic rhinitis with hypertrophy of inferior turbinates.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for venous insufficiency, claimed as circulatory problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW)




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In January 2008, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings are associated with the claims file. 

In February 2008, the Board denied entitlement to service connection for mixed obstructive sleep apnea.  In a February 2010 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's February 2008 decision, and remanded the claim for readjudication consistent with the Court's memorandum decision.  The Board then remanded the matter in September 2013.

The Board observes that in October 2014, VFW submitted a statement indicating that they were withdrawing representation of the Veteran due to the Veteran's execution of a VA Form 21-22a in favor of an attorney.  The Board points out that the attorney's VA Form 21-22a is limited to issues other than the current sleep apnea claim on appeal.  Thereafter, VFW was contacted by the Board and agreed to continue with representation of the Veteran on the issue of service connection for sleep apnea, and has submitted argument on the same.

The Board also notes there is currently an appeal pending at the RO for a psychiatric condition that has not yet been certified to the Board.  As discussed, the Veteran has a different representative for that issue.  Such matter will be the subject of a later Board decision, if necessary.  Moreover, although the Veteran disagreed with the denial of a separate compensable rating for erectile dysfunction in a May 2012 notice of disagreement, such issue is part and parcel of the appeal for an increased rating for diabetes mellitus with erectile dysfunction, for which he was issued a statement of the case in April 2015.  A substantive appeal has not yet been submitted on that issue.  His attorney represents him for that issue, as well as issues pertaining to peripheral neuropathy.  Those issues are not presently before the Board. 

Additionally, in April 2015, additional evidence was received from the Veteran's attorney without a waiver of RO consideration.  However, that evidence was submitted by the Veteran's attorney and, as discussed in April 2015 correspondence, expressly relates to a psychiatric claim not currently before the Board.  Therefore, remand is not necessary for consideration of that evidence as it is not relevant to the current claim, nor is translation of a written statement from the Veteran's sister necessary, as the attorney has indicated that statement relates to the psychiatric claim.

The issues of entitlement to an earlier effective date for the award of service connection for peripheral neuropathy of the bilateral lower extremities, and increased ratings for diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Obstructive sleep apnea was not shown in service or for several years thereafter, and the most probative evidence fails to link the Veteran's current obstructive sleep apnea to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  VCAA notice was provided in February and March 2006 pre-adjudication letters, and a December 2010 letter.  The case was last readjudicated in November 2013.

Concerning the duty to assist, the Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment    records, post-service treatment records have been obtained, the Veteran has been afforded VA examinations, and the Board obtained expert opinions from the Veterans Hospital Administration (VHA).  

The Veteran was also afforded hearings before the RO and the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issue to the Veteran, who testified as to the events in service upon which his claim is based, and to his symptoms and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

There has also been compliance with the prior remand instructions inasmuch as the Veteran was provided notice of how to establish service connection on a secondary basis, ongoing VA treatment notes were obtained, a VA examination was provided, and the matter was readjudicated following consideration of additional evidence submitted by the Veteran without a waiver of AOJ consideration.  The Board also points out that multiple VHA opinions have been obtained to supplement the VA opinions of record, and the Veteran was afforded an opportunity to review and respond to those reports.  Accordingly, the Board finds that there has been substantial compliance with the prior remand directives and the Veteran is not prejudiced by a decision at this time.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287     F.3d 1377 (2002).

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically          on what evidence is needed to substantiate the claim herein decided and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he had symptoms of sleep apnea in service (such as breathing problems, loud snoring, and difficulty sleeping) and that he continues to suffer from the same symptoms at present.  He is also currently service-connected for allergic rhinitis with hypertrophy of inferior turbinates, and the issue of service connection for sleep apnea secondary to allergic rhinitis has been raised by the record.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Temporary or intermittent flare-ups of symptoms of a condition do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

The record shows that the Veteran is currently diagnosed with sleep apnea, as a private January 2000 polysomnography report shows mild mixed obstructive sleep apnea.  Additionally, service treatment records dated in June 1965 and August 1966 document symptoms in service, including difficulty breathing (at night), shortness of breath, and nasal stuffiness.  Thus, a current disability and potential in-service risk factors have been shown for purposes of continuing the service connection analysis.  However, following a careful review of the record, the Board finds that service connection for sleep apnea is not warranted because the most probative and persuasive evidence fails to associate the Veteran's current sleep apnea to his active service or to service-connected rhinitis.  

Initially, the Veteran's in-service complaints have been attributed to rhinitis,         for which he has been granted service connection.  In this regard, following physical examination and/or diagnostic testing in service, diagnoses included acute vasomotor rhinitis in June 1965, acute rhinitis in August 1966, and allergic rhinitis on a September 1966 separation examination.  Notably, despite complaints of difficulty breathing at night and trouble sleeping, the Veteran was not diagnosed with sleep apnea in service.

Similarly, post-service VA examination dated prior to the January 2000 sleep study are negative for a diagnosis of sleep apnea.  Instead, following similar complaints  to those in service, including difficulty breathing, VA examination reports show a diagnosis of allergic rhinitis with hypertrophy of both inferior turbinates in October 1967 and October 1972, and chronic allergic rhinitis in March 1999.  

Most probative, however, are a February 2011 VA opinion and November 2012, June 2013, and July 2014 VHA specialist opinions, which cumulatively indicate that it is less likely that obstructive sleep apnea (OSA) developed in or is related to service, "very unlikely" that the Veteran had undiagnosed sleep apnea in service, and that the service-connected rhinitis did not cause or aggravate the Veteran's OSA.  The July 2014 VHA specialist opined that the while the Veteran clearly had nasal symptoms in service, "no indication of sleep apnea is documented" and no documentation of sleep disordered breathing is found in the service records.  He noted that allergic rhinitis was treated and improved when first noted.  He then noted that a diagnosis of sleep apnea did not occur until 34 years after service and, at the time of diagnosis, was mild.  He explained that the natural history of sleep apnea is such that the condition manifests as age and weight increase; thus, mild obstructive sleep apnea (OSA) manifesting in a 55-year old male is not unexpected.  In contrast, that diagnosis in a 20 year old serviceman would be unlikely in the absence of skeletal projection deficiencies or pharyngeal anatomic issues (such as large tonsils) existed.  However, no reference to those possibilities appears in the record.  

Consistent with the July 2014 VHA opinion, the February 2011, November 2012, and June 2013 opinions also indicate that the Veteran's current OSA did not arise  in or is not otherwise related to any incident in service.  In particular, the February 2011 VA examiner stated that the service treatment records were perfectly clear about the rhinitis condition, which was identified and treated multiple times in service, and found that those records do not otherwise support that a sleep breathing disorder such as OSA existed during active service.

Regarding secondary service connection, the February 2011 VA examiner opined that the Veteran's OSA was not caused by nor is it permanently aggravated by     the service-connected allergic rhinitis.  The examiner explained that the two conditions are separate with different pathophysiology.  Specifically, OSA is  related to occlusion of the upper airway at the level of the oropharynx because      the tongue and muscles of the neck collapse during deep sleep.  When the airway closes, air does not enter the lungs and oxygen desaturations occur.  In contrast, rhinitis causes swelling and hypertrophy of the nasal turbinates in response to allergens, which causes difficulty with breathing through the nose.  Notably, the specialist who provided the November 2012 and June 2013 VHA opinions offered a similar conclusion also based upon pathophysiology, and the July 2014 VHA specialist, indicated agreement "with the conclusions of the 2011 VA opinion."  
 
Regarding aggravation, the February 2011 VA examiner noted that both of the Veteran's conditions are controlled with treatment, and that while he has both conditions, the use of the BIPAP machine "corrects the problem" because air   enters with positive pressure though the nose and into the lungs.  The July 2014 specialist also explained that while nasal airway obstruction can be a contributing factor to underlying OSA, allergic rhinitis would not be expected to permanently contribute to underlying sleep apnea, as it is a seasonal condition.  He noted that while septal deformities and recalcitrant hypertrophy could potentially be permanent contributors to OSA, such permanent obstruction is not shown in this case, as nasal obstruction appears to be related to environmental exposures and is responsive to medical therapy.  

The foregoing February 2011 VA examiner and the November 2012, June         2013, and July 2014  VHA specialists' opinions were cumulatively based upon examination of the Veteran, a review of the Veteran's claims file, considered and addressed positive evidence, cited to pertinent clinical findings of record, and included detailed rationale.  Therefore, they are accorded significant probative value.  Furthermore, the VHA opinions were based upon the medical expertise of specialists, as the November 2012 and June 2013 opinions were provided by a VA Director of Sleep Medicine, and the July 2014 opinion was provided by an Ear Nose and Throat (ENT) physician who is also a Director of a CPAP Failure Clinic.  The opinions are also generally internally consistent, and consistent with other evidence of record, including service and post-service treatment records and examinations dated prior to 2000, which are negative for a diagnosis of sleep   apnea despite consideration of the Veteran's complaints of a stoppage of breathing or difficulty breathing at night.  Furthermore, they are consistent with a prior May 2006 VA examination and opinion, though that opinion is unsupported by rationale and therefore of little probative value.

The Board recognizes that there is positive evidence of record in support of the claim, including a March 2006 lay statement of a retired postmaster indicating that during the last months of Vietnam, the Veteran was "complaining of stop [sic] breathing and jumping up at night," that during the day he was "dizzy and tired most of the time," and that they have met on numerous occasions at VA facilities and that the Veteran is still complaining and stating that he is suffering from sleep apnea.  Notwithstanding the fact that the retired postmaster did not state that he served with the Veteran or otherwise indicate how he had personal knowledge of the Veteran's in-service symptoms other than as coming from the Veteran, as a postmaster, he is not competent to relate any such symptoms to a diagnosis, nor did he offer any such correlation.  Similarly, the Veteran has not been shown to have the requisite training or expertise to offer a medical opinion or relate any symptoms to a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, their statements do not constitute competent medical evidence.  

Furthermore, to the extent that the Veteran has submitted internet articles pertaining to a relationship between sleep apnea and allergic rhinitis, the Board finds the February 2011 VA examiner and the VHA specialists' opinions to be more probative, as they pertain to this Veteran and considered his specific medical history.  In this same vein, regarding the November 2012 and June 2013 VHA specialist's statement that allergic rhinitis can aggravate OSA, the July 2014 VHA specialist clarified why such is not the case here based on the Veteran's medical history, noting that permanent obstruction related to the Veteran's allergic rhinitis is not shown.  

Parenthetically, the Board is cognizant of a May 2012 private record showing a deviation of the nasal septum to the right side.  However, the Veteran is not service connected for a deviated nasal septum, nor does the record establish that the deviated septum is related to service-connected allergic rhinitis.  Notably, the Veteran was not shown to have a deviated septum in service (see, e.g., June 1965 service treatment note), during VA examinations, or even during recent treatment post service (see, e.g., July 2008 and August 2010 VA treatment notes, "nasal septum is normal").  Thus, the Board finds that the May 2012 finding of a deviation of the nasal septum to the right has no impact on the current opinions of records relating to an association between the Veteran's OSA and service-connected allergic rhinitis.

In any event, the Board finds that the positive evidence of record, including the internet articles, the March 2006 lay statement, and even the Veteran's own lay statements regarding his symptoms in service and a relationship between OSA    and service or service-connected rhinitis, are significantly less probative than the medical evidence of record, particularly the February 2011 VA opinion, and the November 2012, June 2013, and July 2014 opinions rendered by the VA specialists who have more training and expertise in this area.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.


REMAND

Concerning the issues of entitlement to service connection for a heart condition and venous insufficiency, the Board notes these issues were denied in a June 2010 rating decision.  In May 2011, he filed a filed a timely notice of disagreement.  However, a statement of the case has not yet been issued as to those specific issues.  Accordingly, remand of those issues for issuance of a statement of the case (SOC) is required.  Manlincon v. West, 12. Vet. App. 238, 240-41 (1999).  After the RO has issued the SOC, those claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case on the issues of entitlement to service connection for a heart condition and venous insufficiency.  The issues should be returned to the Board only if a timely substantive appeal is filed with respect to the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


